Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on May 24, 2021 was received. Claim was amended. Claims 8-9 and 19-20 were canceled. No claims were added. Claims 6, 13-14 and 22-38 were withdrawn. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued February 22, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-5, 7, 10-12, 15-18, 21 and 39-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, the limitation “glycol-based solvent” is not fully support by the instant specification. While the specification provided support for ethylene glycol and propylene glycol (paragraph 0056 of the instant specification), it does not provide support for all different “glycol-based solvent” as claimed. The specification also doesn’t provide support for the limitation of a high surface tension solvent includes the glycol based solvent. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10-12, 15-18, 21 and 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Regarding claim 1, the limitations “low-energy” and “low-pressure plasma” renders the claim indefinite, as “low-energy” and “low-pressure” are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims do not provide any other limitation to define what is considered as “low energy” “low pressure plasma”. For purpose of examination, any type of “low energy” is considered, including “low” temperature (energy) plasma is considered to read on “low energy plasma”; and any “low” pressure, including anything below atmospheric pressure, is considered to read on “low-pressure plasma”. In addition, the limitations “high surface tension” and “low surface tension” also render the claim indefinite the terms are relative terms and are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, any degrees of surface tension are considered to read on the claim limitation. However, Applicant should clarify what is intended, without adding new matter. 
Regarding claims 39-47, the term “a solution” renders the claims indefinite as it is unclear if it is refer to the same solution in claim 1 (line 4). Applicant is suggested to replace the term with “the solution”. The term “the solvent” or the “the solvent mixture” renders the claims indefinite. There is insufficient antecedent basis for this limitation in 
Regarding claim 41, while claim 1 limitations recites “the mixture of at least two types of solvents” includes glycol-based solvent or DMSO and an alcohol based solvent, instant claim solvent mixture ratio only allow water and ethanol to be in the mixtures. It is unclear which limitation is required in the instant claim. For purpose of examination, the solvent mixture of water and ethanol at a ratio of 90:10% would be considered to read on the claim limitation. However, Applicant should clarify what is intended, without adding new matter.
Regarding claim 43, while claim 1 limitations recites “the mixture of at least two types of solvents” includes glycol-based solvent or DMSO and an alcohol based solvent, instant claim solvent mixture ratio only allow water and DMSO to be in the mixtures. It is unclear which limitation is required in the instant claim. For purpose of examination, the solvent mixture of water and DMSO at a ratio of 90:10% would be considered to read on the claim limitation. However, Applicant should clarify what is intended, without adding new matter.
Regarding claim 47, while claim 1 limitations recites “the mixture of at least two types of solvents” includes glycol-based solvent or DMSO and an alcohol based solvent, instant claim solvent mixture ratio only allow ethanol and water to be in the mixtures. It is unclear which limitation is required in the instant claim. For purpose of examination, the solvent mixture of ethanol and water at a ratio of 95:5% would be considered to read on the claim limitation. However, Applicant should clarify what is intended, without adding new matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 41, 43 and 47 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 41, while claim 1 limitations recites “the mixture of at least two types of solvents” includes glycol-based solvent or DMSO and an alcohol based solvent, instant claim solvent mixture ratio only allow water and ethanol to be in the mixtures. Thus, the instant claim does not further limiting claim 1.
Regarding claim 43, while claim 1 limitations recites “the mixture of at least two types of solvents” includes glycol-based solvent or DMSO and an alcohol based solvent, instant claim solvent mixture ratio only allow water and DMSO to be in the mixtures. Thus, the instant claim does not further limiting claim 1.
Regarding claim 47, while claim 1 limitations recites “the mixture of at least two types of solvents” includes glycol-based solvent or DMSO and an alcohol based solvent, instant claim solvent mixture ratio only allow ethanol and water to be in the mixtures. Thus, the instant claim does not further limiting claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claim rejection sunder 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432), in alternative, further in view of Kishimoto (US20100282168) on claims 1-5, 7, 11-12, 17 and 21 are withdrawn, because the claims have been amended
The claim rejection under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) , in alternative, in view of Kishimoto (US20100282168) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Antonelli (US5312529) on claim 10 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative, in view of Kishimoto (US20100282168) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Kim (US20130106942) on claim 15 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative, in view of Kishimoto (US20100282168), as applied to 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative, in view of Kishimoto (US20100282168) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Sharma (US20070184208) on claim 18 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative, in view of Kishimoto (US20100282168), as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) on claims 39-42 and 44 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative, in view of Kishimoto (US20100282168), and further in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) as applied to claims 1-5, 7, 11-12, 17, 21, 39-42 and 44 above, and further in view of Poquette (US20110117338) on claim 43 is withdrawn, because the claim has been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative, in view of Kishimoto (US20100282168), as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as 

Claims 1-5, 7, 11-12, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622). 
Regarding claim 1, Kondo teaches a method of forming a pattern film on a substrate using low temperature plasma treatment (abstract, paragraph 0016), wherein the pattern film is metal, such as silver Ag, copper Cu and aluminum Al etc. (see paragraphs 0062-0080) (a method for forming a patterned metal film on a substrate). Kondo teaches to form a thin film in the form of a predetermined geometric pattern employing a solution (ink composition) containing an inorganic compound containing a metal ion (metal cations) on a substrate, wherein the solvent includes organic solvents, water and a mixed solvent thereof (a mixture of at least two types of solvents) (paragraphs 0016, 0081-0087) (applying an ink composition on a surface of the substrate, wherein the ink composition is a solution that includes at least metal cations, and any of: at least one solvent and a solvent mixture; wherein the ink composition is applied at a predefined pattern). Kondo teaches a coating is formed on the substrate before the ink is applied to form the pattern thin film (paragraph 0115) and a plasma treatment is performed on the surface of the substrate before the ink is applied to form the pattern thin film (paragraph 0139), thus, Kondo teaches the surface of the substrate is pre-treated before the forming of the patterned thin film (applying an ink composition 
Kondo in view of Kishimoto does not explicitly teach the ink composition’s viscosity. However, Byun teaches a metal pattern composition (abstract, paragraph 0003) and discloses the metal pattern composition ash a viscosity of 1 to 100000 centipoise (0.001 to 100 Pa-s) which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. In addition, Byun teaches the viscosity controls how easy to form the thin film (paragraph 0119). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the viscosity of the metallic ink composition in the process for forming a patterned metal film on a substrate to yield the desire level of easiness to form the thin film. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Kondo teaches the solvent includes organic solvent, 2-propanol (alcohol based solvent), water and mixtures thereof (paragraph 0086), but Kondo in view of Kishimoto 
Regarding claim 2, Kondo teaches the substrate is glass, organic resins or metal (inorganic) (paragraphs 0110-0114).
Regarding claim 3, Kondo teaches the substrate is polyethylene terephthalate, polyimide, polyethylene naphthalate (paragraph 0112).  
Regarding claim 4, Kondo teaches the discharge gas for the plasma is nitrogen or rare gas (inert gas) (paragraph 0122) (inert gas plasma).

Regarding claim 7, Kondo teaches the plasma has a radio frequency of 100-150Mhz (paragraph 0126) (the first set of exposure parameters includes at least radio frequency). 
Regarding claim 11, Kondo teaches the plasma exposure time as 10 seconds (the exposure time is between 1 second and 5 minutes) (paragraphs 0174, 0178, 0183). 
Regarding claim 12, Kondo teaches the ink composition is performed by spraying and inkjet printing (paragraph 0087).
Regarding claim 17, Kondo teaches a coating is formed on the substrate before the ink composition is applied to form the pattern thin film (paragraph 0115) and a plasma treatment is performed on the surface of the substrate before the ink composition is applied to form the pattern thin film (paragraph 0139), thus, Kondo teaches to treat the surface of the substrate to create the pre-treated substrate. 
Regarding claim 21, Kondo teaches the metal cation source are metal salt includes sulfate (reads on M(SO4)n), nitrate (reads on M(NO3)n) or silver chloride, copper chloride or nickel chloride (read on MCln) (paragraphs 0084-0085).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) , in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Antonelli (US5312529).
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Kim (US20130106942).
Regarding claim 15, Kondo in view of Byun and Weber teaches all limitations of this claim, except to apply a mask to the substrate. However, Kim teaches a method of forming patterns on a substrate using inkjet printing (paragraph 0009). Kim and Kondo are analogous because they both teaches to form conductive circuit wiring pattern on a . 

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Shanker (US20140166616).
. 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Sharma (US20070184208). 
Regarding claims 18, Kondo in view of Byun and Weber teaches all limitation of this claim, except the pretreatment steps. However, Sharma teaches a method for depositing metal onto substrate surfaces using plasma (abstract) and disclose the substrate is cleaned and plasma surface treated to altering the surface wettability before the coating and subsequent plasma process (paragraphs 0028-0032). The plasma surface treatment process reads on the limitation of a second low energy plasma according to a second set of exposure parameters, as any temperature plasma reads on the low temperature plasma and all plasma process has a set of exposure parameters (see for example paragraphs 0043-0048). Sharma teaches plasma treatment is performed in a plasma reaction chamber (abstract), thus, the plasma surface treatment is performed in a plasma reaction chamber (exposing the substrate in a plasma chamber to a second low-energy plasma according to a second set of exposure parameters). Sharma and Kondo are analogues because they both teach to depositing metal film onto substrate using plasma (Sherma’s abstract; paragraphs 0016 of Kondo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean and plasma treat the surface of the . 

Claims 39-42 and 44- 45 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622) as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of over Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation).
Regarding claim 39, Kondo in view of Byun and Weber further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitations of this claim, except the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, silver nitrate) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 40wt%) in the precursor containing film (the ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other 
Regarding claim 40, Kondo in view of Byun and Weber further teaches the ink composition includes a metal cation (metal salt) (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the HAuCl4 as the metal cation source and the concentration of HAuCl4. However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both 4) are functionally equivalent metallic salt as the metallic cation source in the ink composition for forming the conductive film (paragraph 0060). Therefore, it would have been obvious to one of ordinary skill in the art to substitute chloroauric acid tetrahydrate (HAuCl4) for copper nitrate as the metallic cation source in the ink composition in method of forming a patterned metal film as disclosed by Kondo in view of Byun and Weber. Hori teaches the metallic compounds, such as metal salts (metal cation, HAuCl4) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 10 wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 10wt% of metal salt (HAuCl4) lies inside ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. Furthermore, there is no evidence of criticality or unexpected result from using the claimed 10wt% of the metallic salt. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to includes the HAuCl4 in the amount of 5 to 80 percent by mass (includes 10 wt% as claimed) as 4 in the concentration of 10wt% in the ink composition, since this would amount to merely an obvious selection of a particular concentration within the broad range of concentration shown by Hori.
Regarding claim 41, Kondo in view of Byun and Weber teaches the solvent includes ethanol, water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water and ethanol may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, ethanol is 0 to 100 wt%), and that a solvent mixture may be a combination of water and ethanol.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.  The broad ranges of concentrations of Kondo include or overlap with the recited ratio of 90:10 wt%.  Furthermore, the preferred embodiment of Kondo (water content of at least 50% by weight) also includes or overlaps the recited ratio.  In addition, there is no evidence of criticality or unexpected results from selecting a solvent with the recited ratio.  Therefore, it would have been obvious to one with ordinary skill in 
Regarding claim 42, Kondo in view of Byun and Weber further teaches the ink composition includes copper nitrate Cu(NO3)2 as the source of the metal cations (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the concentration of the silver nitrate (metal cation). However, However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, Cu(NO3)2) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 5wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 5wt% of metal salt Cu(NO3)2 overlaps with the ranges disclosed by the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of 3)2 in the concentration of 5wt% in the ink composition, since this would amount to merely an obvious selection of a particular concentration within the broad range of concentration shown by Hori.
Regarding claim 44, Kondo in view of Byun and Weber further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitations of this claim, except the concentration of the silver nitrate (metal cation). However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teach to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (see MPEP 2144.05 II A).  Furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (see MPEP 2144.05 I).  There is no evidence that adjusting a silver nitrate concentration to 3 wt% as recited produces critical or unexpected results.  Therefore, it would have been within the skill of the ordinary artisan to adjust the concentration of the metallic salt, silver nitrate, to 3 wt% in the ink composition in the process of forming a patterned metal film as disclosed by Kondo in view of Byun and Weber to yield a desired specific resistance in the resulting conductive film.
Regarding claim 45, Kondo further teaches the solvent includes organic solvent, 2-propanol (isopropanol), water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water, 2-propanol (isopropanol) and an organic solvent may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, 2-propanol is 0 to 100wt% organic solvent is 0 to 100 wt%), and that a solvent mixture may be a combination of water, 2-propanol and an organic solvent.  Kondo further 
Therefore, Kondo in view of Hori teaches all limitation of this claim except the addition of organic solvent is DMSO. However, Weber teaches carrier of the inkjet ink composition is water with a so-solvent of alcohol, such as isopropyl alcohol (column 9 lines 34-43). Weber teaches when the carrier is water, a humectant is added to prevent the ink from drying out or crusting in the orifices of the printhead, wherein the humectant is dimethyl sulfoxide (DMSO) (column 9 lines 49-64). Therefore, it would have been within the skill of the ordinary artisan to adjust the amount of DMSO in the method of forming a patterned metal film to yield the desired level of prevention towards drying out Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an amount of DMSO in the solvent of the ink composition for inkjet printing as suggested by Weber in the method of forming a conductive film as disclosed by Kondo in view of Byun and Weber because Weber teaches including DMSO in the inkjet ink comprising water as carrier/solvent prevent the ink from drying out or crusting in the orifices of the printhead, wherein the humectant is dimethyl sulfoxide (DMSO) (column 9 lines 49-64).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432), in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234), Weber (US5997622) and Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) as applied to claims 1-5, 7, 11-12, 17, 21, 39-42 and 44 above, and further in view of Poquette (US20110117338).
Regarding claim 43, Kondo in view of Byun and Weber further teaches the solvent includes organic solvent, water and mixtures thereof (paragraph 0086).  In other words, Kondo teaches that each of water and an organic solvent may be present in a solvent in a broad range of concentrations (e.g. water is 0 to 100 wt%, organic solvent is 0 to 100 wt%), and that a solvent mixture may be a combination of water and an organic solvent.  Kondo further teaches the solvent preferably has a water content of at least 50% by weight (paragraph 0086).  In the case where the claimed ranges “overlap or lie 
Therefore, Kondo in view of Hori teaches all limitations of this claim except the organic solvent is DMSO. However, Poquette teaches a method of forming metal plating on a substrate (abstract). Poquette and Kondo are analogous because they both teaches to coat the substrate with metal by contacting the surface with a metallic cation solution (see Poquette’s abstract and paragraph 0022; Kondo’s paragraph 0016). Poquette teaches organic solvent, dimethyl sulfoxide (DMSO) and ethanol, methanol or isopropanol (Kondo’s organic solvents, paragraph 0086) are functionally equivalent solvents to solvate the salt used as metal source, such as copper ion salt copper nitrates (paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art to substitute DMSO for ethanol, methanol or isopropanol as organic solvent in . 

Claim 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US20100178432) in alternative in view of Kishimoto (US20100282168), and further in view of Byun (US20110059234) and Weber (US5997622), as applied to claims 1-5, 7, 11-12, 17 and 21 above, and further in view of in view of Hori (WO2013129118A1 using copending US Application Publication US20150056381 as English translation) and Magdassi (US20120204950)
Regarding claim 46, Kondo in view of Byun and Weber further teaches the ink composition includes silver nitrate (AgNO3) as the source of the metal cations (paragraph 0085) and the solvent includes water (paragraph 0086). Therefore, Kondo teaches all limitation of this claim, except the concentration of the silver nitrate (metal cation) and the CNT. However, Hori teaches a method of forming a patterned conductive metal film on a substrate (abstract, 0063, 0065). Kondo and Hori are analogues because they both teaches to form a patterned conductive film by applying a metal salt solution and plasma treating the solution to form a conductive film (abstract paragraph 0016 or Kondo; paragraphs 0060-0065 of Hori). Hori teaches the metallic compounds, such as metal salts (metal cation, silver nitrate) (paragraph 0060) are in the range of 5 percent by mass to 80 percent by mass (paragraph 0061) (includes 25wt%) in the precursor containing film (ink composition formed on the surface of the substrate) to form a resulting conductive film which is low in specific resistance (paragraph 0061). In other words, the claimed range of 25wt% of the metal salt lies inside ranges 
Kondo in view of Byun, Weber andHori does not explicitly disclose the CNT in the solution. However, Magdassi teaches a method of forming a conductive transparent film on a substrate (abstract, paragraphs 0025). Magdassi and Kondo are analogues because they both teach to form a conductive film on a surface of the substrate, wherein the conductive film is applied by inkjet printing a solution of precursor of a metal, such as silver, on the substrate and applied metal precursor solution is post treated using plasma to render the precursor conductive (paragraphs 0037, 0039-0041, 
Regarding claim 47, Kondo in view of Byun and Weber teaches the solvent includes ethanol, water and mixture thereof (paragraph 0086), thus, Kondo teaches each of ethanol and water are in the concentration of 0 to 100 wt% in the solvent mixture (includes ethanol and water at a ratio of 95:5 wt%). Thus, Kondo teaches concentration of the solvent that is overlapping with the claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 10-12, 15-18, 21 and 39-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717